Opinion filed October 1, 2009 











 








 




Opinion filed October 1,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00208-CV
                                                    __________
 
                              JAMES PATRICK SULLIVAN, Appellant
 
                                                             V.
 
                                  RISSIE
L. OWENS ET AL, Appellees
 

 
                                          On
Appeal from the 12th District Court
 
                                                          Walker
County, Texas
 
                                                    Trial
Court Cause No. 24232
 

 
                                              M E
M O R A N D U M   O P I N I O N
James
Patrick Sullivan filed a pro se notice of appeal but did not file an affidavit
of inability to pay costs pursuant to Tex.
R. App. P. 20.1.  The appeal is dismissed.
The
due date for the clerk=s
record was extended pursuant to Tex. R.
App. P. 37.3(a)(1).  The clerk of the trial court notified this court in
writing that Sullivan has not made arrangements to pay for the clerk=s record.  This court
notified Sullivan of the defect and advised him that the appeal would be
subject to dismissal under Tex. R. App.
P. 37.3(b) unless he cured the defect.  There has been no response to
our letter.




Therefore,
the failure to file the clerk=s
record appears to be due to Sullivan=s
actions.  The appeal is dismissed.
 
PER CURIAM
 
October 1, 2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.